BARFIELD, Judge,
concurring.
I concur in the majority opinion but view some uncertainty from that opinion as to what disposition should be made of the sexual battery conviction. Whether or not a sentence may now be imposed for the sexual battery conviction was neither argued nor addressed by this court, and I do not presume to do so now. However, it appears that the trial court cannot ignore the fact of conviction for sexual*battery in determining the appropriate guideline range for sentencing. It appears that sexual battery, as a category two offense, would be the primary offense for determining the range of sentence to be considered, at least with regard to the remaining offenses for which convictions were obtained and sentences imposed.